         Case 2:20-cv-05355-TJS Document 98 Filed 07/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEANNA SCARBO                      :                CIVIL ACTION
                                   :
     v.                            :
                                   :
WISDOM FINANCIAL, d/b/a East Coast :
Funding Group, Inc., TRANSUNION,   :
EXPERIAN and EQUIFAX, CREDIT ONE :
BANK, LVNV FUNDING LLC, d/b/a      :
Resurgent Capital Services, MAJOR  :
FINANCIAL CORPORATION, CAPITAL :
BANK NA and U.S. DEPT OF           :
EDUCATION, d/b/a GLEL              :                NO. 20-5355

                                           ORDER


       NOW, this 22nd day of July, 2021, upon consideration of Defendant M.A.J.R.

Financial Corporation’s Motion to Dismiss Plaintiff’s Claims (Doc. No. 82), the plaintiff’s

response, and the defendant’s reply, it is ORDERED that the motion is GRANTED to the

extent it raises lack of personal jurisdiction.

       IT IS FURTHER ORDERED that this action is DISMISSED as to the defendant

Major Financial Corporation.




                                                  /s/ TIMOTHY J. SAVAGE J.
